Title: To Thomas Jefferson from Gideon Granger, 17 March 1803
From: Granger, Gideon
To: Jefferson, Thomas


          
            Dear Sir, 
            Washington, March. 17. 1803.
          
          The extraordinary productions in the enclosed paper under the signatures of “A Western American” & “Americus” appear to be calculated to produce so much mischief, that I thought it my duty to transmit it for your perusal.
          I am at present confined by an inflamation upon the kidnies; and am Sir most respectfully Your Friend
          And Humble Servant—
          
            Gidn Granger
          
        